In a negligence action to recover damages for personal injury, loss of services and medical expenses, plaintiffs appeal from an order of the Supreme Court, Kings County, dated December 18, 1963, which denied their motion for summary judgment. Order affirmed, without costs. No opinion. Christ, Hill and Rabin, JJ., concur; Beldock, P. J. and Kleinfeld, J., dissent, and vote to reverse the order and to grant the plaintiffs’ motion for summary judgment, with the following memorandum: In our opinion, the undisputed facts raise an inescapable inference of negligence on the defendant’s part (Gerard v. Inglese, 11 A D 2d 381; Stone v. Goldsmith, 18 A D 2d 913; Savitt v. Leeds, 18 A D 2d 913).